FARRINGTON, J.
—This ease is in all respects identical with that of buyers et al. v. Wood et al. in which an opinion was this day handed down. The record in the Myers ease contains a stipulation that said case and the above-entitled case be tried together on the same testimony and that the record should be the. same in both cases. It follows that what we have said in.the opinion in Myers case applies with equal torce in this, and it is adopted as the opinion herein. The judgment is affirmed.
All concur.